Name: Commission Regulation (EC) No 1420/2004 of 4 August 2004 determining the extent to which applications for import rights lodged in respect of the quota for frozen meat of bovine animals, provided for in Regulation (EC) No 1203/2004, can be accepted
 Type: Regulation
 Subject Matter: trade;  animal product;  tariff policy;  foodstuff
 Date Published: nan

 5.8.2004 EN Official Journal of the European Union L 258/16 COMMISSION REGULATION (EC) No 1420/2004 of 4 August 2004 determining the extent to which applications for import rights lodged in respect of the quota for frozen meat of bovine animals, provided for in Regulation (EC) No 1203/2004, can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 1203/2004 of 29 June 2004 opening and providing for the administration of a tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (1 July 2004 to 30 June 2005) (2), and in particular Article 5 thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 Each application for import rights lodged in accordance with Article 4(1) of Regulation (EC) No 1203/2004 shall be accepted at a rate of 14,95821 % of the import rights applied for. Article 2 This Regulation shall enter into force on 5 August 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 230, 30.6.2004, p. 27.